Name: 2002/677/EC: Commission Decision of 22 August 2002 laying down standard reporting requirements for programmes of eradication and control of animal diseases co-financed by the Community and repealing Decision 2000/322/EC (Text with EEA relevance) (notified under document number C(2002) 3103)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  documentation;  financing and investment;  research and intellectual property;  agricultural activity;  information technology and data processing
 Date Published: 2002-08-27

 Avis juridique important|32002D06772002/677/EC: Commission Decision of 22 August 2002 laying down standard reporting requirements for programmes of eradication and control of animal diseases co-financed by the Community and repealing Decision 2000/322/EC (Text with EEA relevance) (notified under document number C(2002) 3103) Official Journal L 229 , 27/08/2002 P. 0024 - 0032Commission Decisionof 22 August 2002laying down standard reporting requirements for programmes of eradication and control of animal diseases co-financed by the Community and repealing Decision 2000/322/EC(notified under document number C(2002) 3103)(Text with EEA relevance)(2002/677/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field,(1) as last amended by Decision 2001/572(2) and in particular Article 24(11) thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of financial participation by the Community in programmes for the eradication and control of animal diseases. Each year, Member States are to submit the programmes for which they wish to receive a financial contribution.(2) An evaluation system must be in place for the purposes of assessing progress made during implementation of eradication and control programmes. The evaluation system should include a reporting system to provide epidemiological data from the programmes. Harmonisation of such a reporting system is desirable.(3) The primary responsibility for the implementation and the success of the eradication and control programmes, as well as for the proper financial management of the co-financed measures, lies with the Member State making the application.(4) Criteria for the eradication and control programmes provided in Decision 90/424/EEC, Article 24, (2) have been established by Council Decision 90/638/EEC(3).(5) Decision 90/638/EEC, Annex 1, Point 13, provides that eradication programmes submitted by the Member States to the Commission for co-financing shall contain at least, where necessary, rules for adequate compensation to farmers for slaughtered animals as soon as possible.(6) It is appropriate to provide that in the absence of such rules compensation should be paid within 90 days.(7) This Decision replaces Commission Decision 2000/322/EC of 13 April 2000 laying down standard requirements for the reports submitted for programmes for the eradication and monitoring of animal diseases approved for co-financing by the Community(4), which should be repealed as from the date on which this Decision becomes applicable.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1For the purpose of this Decision, the following definitions shall apply:(a) "Preliminary technical and financial evaluation of the programme": preliminary evaluation of the running programme to be submitted to the Commission before 1 June, as provided for by Article 24(7) of Decision 90/424/EEC;(b) "Intermediate reports": reports to be submitted to the Commission within a regular time scale;(c) "Final reports": reports to be submitted to the Commission for the entire year of application of the programme;(d) "Payment applications": payment applications as referred to in Article 24(8) of Decision 90/424/EEC.Article 2Member States shall, as regards eradication and control programmes adopted in accordance with Article 24 of Decision 90/424/EEC, submit a preliminary technical and financial evaluation, intermediate reports and final reports in accordance with this Decision.Article 3The preliminary technical and financial evaluation of a programme approved for co-financing shall contain at least the information specified in Annex I.Article 41. Intermediate reports shall contain at least the information specified in Annexes II, III and IV, as appropriate, for the following diseases:bovine tuberculosis, bovine brucellosis, ovine and caprine brucellosis, enzootic bovine leukosis, IBR/IPV, paratuberculosis, CBPP, anthrax, maedi visna, CAEV, blue tongue, Aujesky's disease, African swine fever, classical swine fever, swine vesicular disease, heartwater, babesioses, anaplasmoses, IHN, ISA, salmonella pullorum, salmonella gallinarum and mycoplasma gallisepticum.2. In respect of rabies, intermediate reports shall contain all the relevant information.Article 51. Final reports shall include payment applications and shall contain at least the information specified in Annexes II, III, IV, V, VI and VII, as appropriate, for the following diseases:Bovine tuberculosis, bovine brucellosis, ovine and caprine brucellosis, enzootic bovine leukosis, IBR/IPV, paratuberculosis, CBPP, anthrax, maedi visna, CAEV, blue tongue, Aujesky's disease, African swine fever, classical swine fever, swine vesicular disease, heartwater, babesioses, anaplasmoses, IHN, ISA, salmonella pullorum, salmonella gallinarum and mycoplasma gallisepticum.2. In respect of rabies, final reports shall contain all relevant information and include payment applications for co-financing.3. For the purpose of completing the table laid down in Annex VII, without prejudice to Article 4(2) of Commission Regulation (EC) No 296/96(5), Member States should indicate in the column "compensation" the compensation granted, within 90 days after the animal is slaughtered or after the presentation of the completed claim.Article 6Decision 2000/322/EC is repealed with effect from 1 January 2003.Article 7This Decision shall apply to programmes for eradication and control of animal diseases to be implemented as from 1 January 2003.Article 8This Decision is addressed to the Member States.Done at Brussels, 22 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 347, 12.12.1990, p. 54.(4) OJ L 111, 9.5.2000, p. 19.(5) OJ L 39, 17.2.1996, p. 5.ANNEX Ã&gt;PIC FILE= "L_2002229EN.002602.TIF"&gt;ANNEX II>PIC FILE= "L_2002229EN.002702.TIF">ANNEX III>PIC FILE= "L_2002229EN.002802.TIF">ANNEX IV>PIC FILE= "L_2002229EN.002902.TIF">ANNEX V>PIC FILE= "L_2002229EN.003002.TIF">ANNEX VI>PIC FILE= "L_2002229EN.003102.TIF">ANNEX VII>PIC FILE= "L_2002229EN.003202.TIF">